Exhibit 10.2
Conformed Copy
 
 
Chicago Bridge & Iron Company N.V.,
and
Chicago Bridge & Iron Company (Delaware),
CBI Services, Inc.,
CB&I Inc. (f/k/a CB&I Constructors, Inc.),
and
CB&I Tyler Company,
as Co-Obligors
Bank of America, N.A.,
as Administrative Agent
Bank of America, N.A.,
as a Letter of Credit Issuer
JPMorgan Chase Bank, N.A.,
as a Letter of Credit Issuer and Joint Book Manager
and
the Lenders
Second Amendment to the Agreements
Dated as of August 5, 2008
Re:
$50,000,000 Letter of Credit and Term Loan Agreement dated as of November 6,
2006
$100,000,000 Letter of Credit and Term Loan Agreement dated as of November 6,
2006
$125,000,000 Letter of Credit and Term Loan Agreement dated as of November 6,
2006
 
 

 



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company N.V.
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Second Amendment to the Agreements
Dated as of August 5, 2008
Re:$50,000,000 Letter of Credit and Term Loan Agreement dated as of
November 6, 2006
$100,000,000 Letter of Credit and Term Loan Agreement dated as of
November 6, 2006
and
$125,000,000 Letter of Credit and Term Loan Agreement dated as of
November 6, 2006
To the Lenders named in
Schedules I, II, and III hereto which are also
signatories to this Second Amendment
to the Agreements (this “Second Amendment to
the Agreements").
Ladies and Gentlemen:
     Reference is made to (i) the $50,000,000 Letter of Credit and Term Loan
Agreement dated as of November 6, 2006 (the “$50,000,000 Agreement"), (ii) the
$100,000,000 Letter of Credit and Term Loan Agreement dated as of November 6,
2006 (the “$100,000,000 Agreement") and (iii) the $125,000,000 Letter of Credit
and Term Loan Agreement dated as of November 6, 2006 (the “$125,000,000
Agreement,” and, collectively with the $50,000,000 Agreement and the
$100,000,000 Agreement, the “Agreements") each of which are by and among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of The
Kingdom of the Netherlands (the “Company"), on behalf of itself and as
Co-Obligors’ Agent, and Chicago Bridge & Iron Company (Delaware), a Delaware
corporation, CBI Services, Inc., a Delaware corporation, CB&I Inc. (f/k/a CB&I
Constructors, Inc.), a Texas corporation, and CB&I Tyler Company, a Delaware
corporation (each of the foregoing being a Wholly-Owned Subsidiary of the
Company and hereinafter referred to individually as a "Co-Obligor” and
collectively the “Co-Obligors”), Bank of America, N.A., and JPMorgan Chase Bank,
N.A., as issuers of letters of credit (each an “L/C Issuer” and collectively,
the “L/C Issuers”), the financial institutions having a Credit-Linked Deposit
set forth opposite their names in Schedule I, II or III thereto, as applicable,
under the heading “Credit-Linked Deposit” (collectively, the “Lenders” and
individually, a “Lender”), and Bank of America, N.A., as Administrative Agent.
Terms used but not otherwise defined herein shall have the meanings set forth in
the Agreements.

 



--------------------------------------------------------------------------------



 



     The Company and the Co-Obligors have requested certain amendments to the
Agreements and hereby agree with you as follows:
Article 1.
Amendment of the Agreements
     Section 1.1. Amendment of Section 1.01 (Defined Terms). Section 1.01 of the
Agreements shall be amended by the addition in their respective appropriate
alphabetical order of new definitions which shall read as set forth below:
“Adjusted EBITDA” means EBITDA plus, to the extent the losses related thereto
were recognized during a period for which EBITDA is being calculated, the Second
Quarter 2008 Adjustment.
“Adjustment Period Applicable Rate” has the meaning set forth on Schedule B
annexed hereto.
“Applicable Rate Reset Date” means the earlier of (i) the first date on which,
under applicable insurance regulations, the Reserve Requirement applicable to a
Lender which is an insurance company is equal to, or less than, the applicable
Reserve Requirement in effect immediately prior to the Second Amendment
Effective Date, or (ii) the date on which the Company obtains an Investment
Grade Rating.
“Investment Grade Rating” means a rating assigned to long term senior unsecured
Indebtedness of the Company by at least one Nationally Recognized Rating Agency
of (a) in the case of Moody’s, “Baa3” or better, (b) in the case of S&P, “BBB-”
or better, (c) in the case of DBRS, “BBB (low)” or better, or (d) in the case of
Fitch, “BBB-” or better; provided, that (x) if there are two different rating
levels applicable to such Indebtedness, the lower rating level shall be
determinative and (y) if there are more than two rating levels applicable to
such Indebtedness, and two or more of such rating levels are not an “Investment
Grade Rating”, for purposes of this definition, the Company shall not have an
“Investment Grade Rating”.
“Nationally Recognized Rating Agency” means Moody’s Investors Service, Inc.,
(“Moody’s") Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., (“S&P”), DBRS Limited (“DBRS”) or Fitch/BCA Duff & Phelps Ltd
(“Fitch").
“Reserve Requirement” is defined in Section 2.04(e).

-2-



--------------------------------------------------------------------------------



 



“Second Quarter 2008 Adjustment” means an amount (in any event, not to exceed
$105,000,000) attributable to 33% of the losses relating to the “South Hook” and
“Isle of Grain” contracts, to the extent such losses were recognized during the
fiscal quarter of the Company and its Subsidiaries ending June 30, 2008.
“Second Amendment Effective Date” means June 30, 2008.
     Section 1.2. Amendment of Section 1.01 (Defined Terms). The definition of
“Consolidated Net Income Available for Fixed Charges” in the Agreements is
hereby amended to add at the end of such definition “, plus, to the extent the
losses related thereto were recognized during a period for which Consolidated
Net Income Available for Fixed Charges is being calculated, the Second Quarter
2008 Adjustment”.
     Section 1.3. Amendment of Section 2.04 (Other Interest Provisions).
Section 2.04 of the Agreements is hereby amended by the addition of a new
paragraph (e) which shall read as hereinafter set forth:
     (e) Change in Reserve Requirement. (i) If on any date under applicable
insurance regulations any Lender would be required to post reserves (the
“Reserve Requirement”) with respect to a Credit Linked Note or any Borrowing
greater than the Reserve Requirement in effect immediately prior to the Second
Amendment Effective Date, then from and including such date to and until the
Applicable Rate Reset Date, if any, and regardless of whether the applicable
Reserve Requirement changed for all of the Lenders, the Applicable Rates (or
Adjustment Period Applicable Rates, as the case may be) set forth in Schedule B
to the Agreements shall be increased by 1% per annum. If an Applicable Rate
Reset Date shall have occurred and thereafter the Reserve Requirement shall once
again increase as provided in this paragraph (e), the Applicable Rates shall
again be increased as provided in this paragraph (e).
     (ii) Each Lender shall use its reasonable efforts to notify the
Administrative Agent of any increase or decrease in the Reserve Requirement.
     (iii) The Administrative Agent shall notify the Co-Obligors and each of the
Lenders in writing, if it shall have received notice of any increase or decrease
in the Reserve Requirement or if an Applicable Rate Reset Date has occurred,
which written notice shall identify such Applicable Rate Reset Date.
     Section 1.4. Amendment of Section 7.04 (Maximum Leverage Ratio).
Section 7.04 of the Agreements is hereby amended to (i) delete the references
therein to “EBITDA” and to

-3-



--------------------------------------------------------------------------------



 



substitute “Adjusted EBITDA” therefor, and (ii) add the following proviso at the
end of the first sentence of Section 7.04 of the Agreements: “; provided that,
if during the period from June 30, 2008 to and including March 31, 2009, EBITDA
for any four-quarter period ending during such time shall include the Second
Quarter 2008 Adjustment, the Company shall not permit the Leverage Ratio to be
greater than 2.50 to 1.00 at the end of such four-quarter period.”
     Section 1.5. Amendment of Schedule B. Schedule B to each of the Agreements
shall be amended in its entirety to read as set forth in Schedule B-1,
Schedule B-2 and Schedule B-3 attached to this Second Amendment to the
Agreements.
Article 2.
Representations and Warranties
     The Company and the Co-Obligors represent and warrant that as of the date
hereof after giving effect hereto:
     (a) No Default or Event of Default exists under any of the Agreements;
     (b) Neither the Company nor the Co-Obligors have paid any amendment fees in
connection with the solicitation of this Second Amendment to the Agreements nor
in connection with the amendments of other material agreements pursuant to which
Debt of the Company or the Co-Obligors is outstanding which relate to the
subject matter of this Second Amendment to the Agreements (excluding any and all
fees paid in connection with the concurrent amendments to the Agreements, the
Credit Agreement and the Term Loan Agreement);
     (c) The execution and delivery of this Second Amendment to the Agreements
by the Company and each Co-Obligor and compliance by the Company and each
Co-Obligor with all of the provisions of the Agreements, as amended hereby:
     (i) is within the corporate powers of the Company and each Co-Obligor; and
     (ii) will not violate any provisions of any law or any order of any court
or governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under the Articles of Incorporation or By-laws of the Company and such
Co-Obligor or any indenture or other agreement or instrument to which the
Company and such Co-Obligor is a party or by which it may be bound or result in
the imposition of any Liens or encumbrances on any property of the Company and
such Co-Obligor;
     (d) The execution and delivery of this Second Amendment to the Agreements
has been duly authorized by all proper corporate action on the part of the
Company and each Co-Obligor; and this Second Amendment to the Agreements has
been duly executed

-4-



--------------------------------------------------------------------------------



 



and delivered by the Company and each Co-Obligor, and the Agreements, each as
amended by this Second Amendment to the Agreements, constitutes the legal, valid
and binding obligations, contracts and agreements of the Company and each
Co-Obligor enforceable in accordance with their terms.
Article 3.
Miscellaneous
     Section 3.1. References to the Agreement. References in each Agreement or
in any certificate, instrument or other document to such Agreement shall be
deemed to be references to such Agreement as amended hereby and as further
amended from time to time without making specific reference to this Second
Amendment to the Agreements or any such other amendment.
     Section 3.2. Effect of Amendment; Acknowledgment of Parties. Except as
expressly amended hereby, the Company and the Co-Obligors agree that the
Agreements and all other documents and agreements executed by the Company and
each such Co-Obligor in connection with the Agreements in favor of the Lenders
are ratified and confirmed and shall remain in full force and effect.
     Section 3.3. Successors and Assigns. This Second Amendment to the
Agreements shall be binding upon the Company and each Co-Obligor and its
successors and assigns and shall inure to the benefit of the Lenders and to the
benefit of the Lenders’ successors and assigns.
     Section 3.4. Requisite Approval; Expenses. This Second Amendment to the
Agreements shall be effective as of the date first written above upon the
satisfaction of the following conditions precedent: (a) the Required Lenders and
the Company or the applicable Credit Party shall have executed this Second
Amendment to the Agreements, (b) the Administrative Agent shall acknowledge this
Second Amendment to the Agreements, (c) the Subsidiary Guarantors shall have
executed and delivered an Acknowledgment and Consent, in respect of the
Subsidiary Guaranty, in the form attached hereto as Exhibit A, (d) the Lenders
shall have received a duly executed copy of the Amendment No. 2 to the Second
Amended and Restated Credit Agreement, in a form and substance reasonably
satisfactory to the Lenders, (e) each Lender shall have received an amendment
fee on the aggregate principal amount of its Credit Linked Deposit (which fee
shall be calculated on the same basis for each Lender and shall be in an amount
set forth in an email from the Company on August 4, 2008), and (f) the Company
and the Co-Obligors shall have paid all reasonable out-of-pocket expenses
incurred by each Lender and the Administrative Agent in connection with the
consummation of the transactions contemplated by this Second Amendment to the
Agreements, including, without limitation, the reasonable fees, expenses and
disbursements of Chapman and Cutler LLP and Morrison & Foerster LLP which are
reflected in statements of such counsel rendered on or prior to the date of this
Second Amendment to the Agreements. Upon the delivery of fully-executed
counterparts to this Second Amendment to the Agreements, the conditions
precedent referred to above shall be deemed satisfied.

-5-



--------------------------------------------------------------------------------



 



     Section 3.5. Counterparts. This Second Amendment to the Agreements may be
executed in any number of counterparts, each executed counterpart constituting
an original but all together only one agreement.
     Section 3.6. Governing Law. This Second Amendment to the Agreements shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
[Signature Pages Follow]

-6-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has executed this Second Amendment to the
Agreements as of the day and year first above written.

            Chicago Bridge & Iron Company N.V.,
as Co-Obligors’ Agent and in its individual
capacity

By: Chicago Bridge & Iron Company B.V., as its
Managing Director
      By   /s/ Ronald A. Ballschmiede         Name:   Ronald A. Ballschmiede   
    Title:   Managing Director   

-7-



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the Co-Obligors have executed this Second Amendment to
the Agreements as of the day and year first above written.

            Chicago Bridge & Iron Company
(Delaware)
      By   /s/ Luciano Reyes         Name:   Luciano Reyes        Title:  
Treasurer        CBI Services, Inc.
      By   /s/ Terrence G. Browne         Name:   Terrence G. Browne       
Title:   Treasurer        CB&I Inc. (Formerly Known As CB&I
Constructors, Inc.)
      By   /s/ Luciano Reyes         Name:   Luciano Reyes        Title:  
Treasurer        CB&I Tyler Company
      By   /s/ Luciano Reyes         Name:   Luciano Reyes        Title:  
Treasurer   

-8-



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the Lenders under the $50,000,000 Agreement, as named
on Schedule I, have executed this Second Amendment to the Agreements as of the
day and year first above written.

            Sun Life Assurance Company of Canada
      By   /s/ Deborah J. Foss         Name:   Deborah J. Foss        Title:  
Senior Managing Director              By   /s/ Ann King         Name:   Ann
King        Title:   Senior Counsel        Sun Life Assurance Company of Canada
(U.S.)
      By   /s/ Deborah J. Foss         Name:   Deborah J. Foss        Title:  
Senior Managing Director              By   /s/ Ann King         Name:   Ann
King        Title:   Assistant Vice President and Senior Counsel        Sun Life
Insurance and Annuity Company
of New York
      By   /s/ Deborah J. Foss         Name:   Deborah J. Foss        Title:  
Authorized Signer              By   /s/ Ann King         Name:   Ann King       
Title:   Authorized Signer   

-9-



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the Lenders under the $100,000,000 Agreement, as named
on Schedule II, have executed this Second Amendment to the Agreements as of the
day and year first above written.

            Metropolitan Life Insurance Company
      By   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Managing Director        Allstate Life Insurance Company
      By   /s/ Rick Fischer         Name:   Rick Fischer        Title:  
Authorized Signatory              By   /s/ Robert B. Bodett         Name:  
Robert B. Bodett        Title:   Authorized Signatory        Phoenix Life
Insurance Company
      By   /s/ John H. Beers         Name:   John H. Beers        Title:   Vice
President   

-10-



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, the Lenders under the $125,000,000 Agreement, as named
on Schedule III, have executed this Second Amendment to the Agreements as of the
day and year first above written.

            The Lincoln National Life Insurance Company,
successor by merger to
Jefferson Pilot Financial Insurance
Company
      By:   Delaware Investment Advisers, a Series of
Delaware Management Business Trust,
Attorney-In-Fact             By   /s/ Jayson Bronchetti         Name:   Jayson
Bronchetti        Title:   Vice President        The Lincoln National Life
Insurance Company,
successor by merger to
Jefferson-Pilot Life Insurance
Company
      By:   Delaware Investment Advisers, a Series of
Delaware Management Business Trust,
Attorney-In-Fact             By   /s/ Jayson Bronchetti         Name:   Jayson
Bronchetti        Title:   Vice President        Transamerica Occidental Life
Insurance
Company
      By   /s/ Josh Prieskorn         Name:   Josh Prieskorn        Title:  
Vice President   

-11-



--------------------------------------------------------------------------------



 



         

            Hartford Life Insurance Company
      By:   Hartford Investment Management Company, its
Agent and Attorney-in-Fact               By   /s/ Robert M. Mills        
Name:   Robert M. Mills        Title:   Vice President        Pacific Life
Insurance Company
      By   /s/ Cathy Schwartz         Name:   Cathy Schwartz        Title:  
Assistant Vice President              By   /s/ Matthew A. Levene         Name:  
Matthew A. Levene        Title:   Assistant Secretary   

-12-



--------------------------------------------------------------------------------



 



         

    This Second Amendment to the Agreements is acknowledged as of the day and
year first above written.

            Bank of America, N.A., as Administrative
Agent
      By   /s/ Bridgett J. Manduk         Name:   Bridgett J. Manduk       
Title:   Assistant Vice President     

-13-



--------------------------------------------------------------------------------



 



Lenders

                      Credit-Linked   Lenders under the $50,000,000 Agreement  
Series   Deposit  
 
           
Sun Life Assurance Company of Canada
  A   $ 36,000,000  
 
           
Sun Life Assurance Company of Canada (U.S.)
  A   $ 13,500,000  
 
           
Sun Life Insurance and Annuity Company of New York
  A   $ 500,000  
 
           
 
           
Total
      $ 50,000,000  
 
         

Schedule I
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



Lenders

                      Credit-Linked   Lenders under the $100,000,000 Agreement  
Series   Deposit  
 
           
Metropolitan Life Insurance Company
  B   $ 50,000,000  
 
           
Allstate Life Insurance Company
  B   $ 35,000,000  
 
           
Phoenix Life Insurance Company
  B   $ 15,000,000  
 
           
Total
        $100,000,000  
 
         

Schedule II
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



Lenders

                      Credit-Linked   Lenders under the $125,000,000 Agreement  
Series   Deposit  
 
           
Delaware Investments
  C     45,000,000  
(The Lincoln National Life Insurance Company, successor by merger to Jefferson
Pilot Financial Insurance Company & Jefferson-Pilot Life Insurance Company)
           
 
           
Hartford Life Insurance Company
  C     25,000,000  
 
           
Transamerica Occidental Life Insurance Company
  C     35,000,000  
 
           
Pacific Life Insurance Company
  C     20,000,000  
 
           
Total
      $ 125,000,000  
 
         

Schedule III
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



$50,000,000 Five Year Series A LOC Agreement
Schedule B
Interest on Credit-Linked Deposits; Applicable Rates
     A. Credit-Linked Deposits
     The Credit-Linked Deposits in the Credit-Linked Deposit Account shall bear
interest at a rate per annum equal to the LIBO Rate minus 0.10%.
     B. Applicable Rates*

                              Adjustment Period Obligation   Applicable Rate  
Applicable Rate**
 
               
Unreimbursed Amounts prior to Advances
    1.75 %     2.00 %
Advances
    3.75 %     4.00 %
Term Loans
    1.60 %     1.85 %
Facility Fee
    1.70 %     1.95 %

 

*   Applicable Rate is subject to adjustment in accordance with Section 2.04(e)
of the Agreement.   * *   Adjustment Period Applicable Rate shall be in effect
for the Interest Period beginning July 9, 2008 and ending on the last day of the
Interest Period (but in no event later than the Interest Period ending on or
about July 6, 2009) immediately following the date on which the Company shall
have delivered the financial statements required by Section 6.01(a) or (b) of
the Agreement together with the covenant compliance certificate required by
Section 6.02 of the Agreement demonstrating that the Company achieved (i) a
Leverage Ratio of 2.50 to 1.00 or less pursuant to Section 7.04 of the
Agreement, and (ii) a Fixed Charge Coverage Ratio of at least 1.75 to 1.00
pursuant to Section 7.05 of the Agreement without, in either case, utilizing the
Second Quarter 2008 Adjustment.

Schedule B-1
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



$100,000,000 Five Year Series B LOC Agreement
Schedule B
Interest on Credit-Linked Deposits; Applicable Rates
     A. Credit-Linked Deposits
     The Credit-Linked Deposits in the Credit-Linked Deposit Account shall bear
interest at a rate per annum equal to the LIBO Rate minus 0.10%.
     B. Applicable Rates*

                              Adjustment Period Obligation   Applicable Rate  
Applicable Rate**
 
               
Unreimbursed Amounts prior to Advances
    1.75 %     2.00 %
Advances
    3.75 %     4.00 %
Term Loans
    1.65 %     1.90 %
Facility Fee
    1.75 %     2.00 %

 

*   Applicable Rate is subject to adjustment in accordance with Section 2.04(e)
of the Agreement.   * *   Adjustment Period Applicable Rate shall be in effect
for the Interest Period beginning July 9, 2008 and ending on the last day of the
Interest Period (but in no event later than the Interest Period ending on or
about July 6, 2009) immediately following the date on which the Company shall
have delivered the financial statements required by Section 6.01(a) or (b) of
the Agreement together with the covenant compliance certificate required by
Section 6.02 of the Agreement demonstrating that the Company achieved (i) a
Leverage Ratio of 2.50 to 1.00 or less pursuant to Section 7.04 of the
Agreement, and (ii) a Fixed Charge Coverage Ratio of at least 1.75 to 1.00
pursuant to Section 7.05 of the Agreement without, in either case, utilizing the
Second Quarter 2008 Adjustment.

Schedule B-2
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



$125,000,000 Eight Year Series C LOC Agreement
Schedule B
Interest on Credit-Linked Deposits; Applicable Rates
     A. Credit-Linked Deposits
     The Credit-Linked Deposits in the Credit-Linked Deposit Account shall bear
interest at a rate per annum equal to the LIBO Rate minus 0.10%.
     B. Applicable Rates*

                              Adjustment Period Obligation   Applicable Rate  
Applicable Rate**
 
               
Unreimbursed Amounts prior to Advances
    1.75 %     2.00 %
Advances
    3.75 %     4.00 %
Term Loans
    1.75 %     2.00 %
Facility Fee
    1.85 %     2.10 %

 

*   Applicable Rate is subject to adjustment in accordance with Section 2.04(e)
of the Agreement.   * *   Adjustment Period Applicable Rate shall be in effect
for the Interest Period beginning July 9, 2008 and ending on the last day of the
Interest Period (but in no event later than the Interest Period ending on or
about July 6, 2009) immediately following the date on which the Company shall
have delivered the financial statements required by Section 6.01(a) or (b) of
the Agreement together with the covenant compliance certificate required by
Section 6.02 of the Agreement demonstrating that the Company achieved (i) a
Leverage Ratio of 2.50 to 1.00 or less pursuant to Section 7.04 of the
Agreement, and (ii) a Fixed Charge Coverage Ratio of at least 1.75 to 1.00
pursuant to Section 7.05 of the Agreement without, in either case, utilizing the
Second Quarter 2008 Adjustment.

Schedule B-3
(to Second Amendment to the Agreements)

 



--------------------------------------------------------------------------------



 



Exhibit A
(to Second Amendment to the Agreement)

 